   Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 1 of 14 PageID# 787




John George Gulbin, III
Jet Stream Capital, LLC
23 Plum Thicket Road
Bluffton, SC 29910

9/25/2020


Judge Lawrence R. Leonard
United States Magistrate Judge
Virginia Easter District Court - Norfolk, VA
600 Gran by Street
Norfolk, VA 23510-1915


Judge Lawrence R. Leonard:

I am responding to your SHOW CAUSE Order against Jet Stream Capital, LLC ("Jetstream") filed
8/28/2020 Case 4:17-CV-00127-LRL Document 74.

Background of Jetstream Capital, LLC:

    1) Formed 2/01/2012 to conduct aviation advisory and investment business by its sole
        Member John George Gulbin, III.
    2) Jetstream was incorporated for the sole purpose of risk management and limiting liability.
    3) Created and Owned 50% of Orion Air Group Holdings, LLC ("OAG") on September 3, 2009.
    4) OAG Audited Financial Statements where prepared by CPAs for years 2012 thru 2016.
   5) In 2015, ALL assets of Orion Air Group Holdings were transferred to Tempus Intermediate
      Holdings, LLC ("TIH"). See attached Legal Letter prepare by Alston Bird to Greensill Capital.
   6) Orion Air Group Holdings, LLC issued its last K-1 for zero income in 2016. See attached.
   7) Orion Air Group Holdings has no business activity or bank accounts since 2016.
   8) Jetstream has no business activity or bank accounts since 2016.
    9) All the businesses were transferred to TIH in 2015.
    10) In January 2017, I purchased the Pilatus Dealership and one of TIH Entities (LCT)(fully
        documented by VA Attorneys).
    11) Greensill new of this transfer and agreed to transfer its debt to the new entities (from TIH)
        to the entities that I owned. The value of the two entities as going concerns where over
        25mm with Greensills debt of 9.5mm.
    12) In June 2017, Scott Terry rescinded his signature on the sale the Pilatus Dealership / LCT
        entity to me and illegally stamped ("forged') my signature on the 50% transfer of TIH from
        himself to Firefly and falsely gave control of TIH to Firefly (Johan Eliasch).
  Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 2 of 14 PageID# 788
Judge Lawrence R. Leonard
9/25/2020
Page 2



    13) In September 2017, Orion Air Group Holdings was awarded a $7.2mm court judgement
        against various insurance companies for a hangar collapse in 2016 in Denver.
    14) Firefly filed a fraudulent $7,238,724 Writ of Attached to grab the insurance money.
    15) Stonebriar Financial created a fraudulent judgement for $12,318,014 for a global express
         aircraft which had a lease default. The debatable loss at worse was 2mm after the sale of
         the aircraft.
    16) Greensill Financial had full transparency of this matter and refused to help me fight these
         fraudulent acts. Greensill should have swooped in with a court order and demanded the
         fraudulent / unauthorized TIM share transfer from Terry to Firefly was to be nullified.
    17) Over the next twelve months, I did my fiduciary duty to preserve assets for the Lenders.
         This included repossessing aircraft from Scott Terry and Firefly on the Lenders behalf.
    18) Eventually, I resigned from the company and left Bank of The West, Stonebriar Financial,
         Greensill Capital, Firefly and a Denver Bankruptcy Trustee in charge.
    19) The Bankruptcy Trustee did his job and settled the fraudulent claims against Firefly and
        Stonebriar for $150,000 each. Again, Fireflys claim was 7.2mm and Stonebriars was
        12.3mm. If Greensill stepped in a timely matter and helped me, they would have had the
         same result and there would be no default bv Bank of The West.
    20) The Bankruptcy Trustee and Bank of The West mismanaged the appeal of the $7.2mm
       judgment for the hangar collapse by not filing their case in a timely manner (embarrassing).

As you can see from the above, these large financial institutions mismanaged fraudulent claims
against the Company. I am truly sorry things turned out this way for Greensill, however, they were
too little too late. Greensillfet FireFly, Stonebriar and Bank of the West run a company with 4mm
cash in the bank right into the ground. Greensill sat back and did not defend their position despite
full transparency given to them by me.

All my cash has been left in TIN (Bank of the West took it) and I liquidated my 401K in 2016 which
was funded directly into TIN. I am personally bankrupt with some retirement accounts.

With this in mind, Jetstream Capital was left in good standing to shield me for any other potential
liabilities I don't know about. It is a shell.


I John Gulbin represent the following:

    1) Jet Stream Capital owns Orion Air Group Holdings, LLC.
    2) Orion Air Group Holdings and Jetstream moved all their assets to TIH in 2015.
    3) No taxable income has been reported to the IRS since 2015(see attached K-ls).
    4) No taxable income has been reported by Jetstream to the IRS 2016 thru 2019
    5) John Gulbin was audited by the IRS in 2014 and 2016 with minor adjustments to returns.
   6) No income will be reported ever in the future for Jet Stream Capital
  Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 3 of 14 PageID# 789
Judge Lawrence R. Leonard
9/25/2020
Page 3



   7) Orion Air Group Holdings TIN have been audited by Independent CPAs from 2012 thru 2016.
   8) All tax returns by Gulbin to the IRS have been filed by independent tax specialist using the
         results from all CPA audits.
   9) I reside at 23 Plum Thicket Road in Bluffton SC 29910 since 2011.
   10) I move from 5 Plum Thicket to 23 Plum Thicket in 2011.
   11) Greensill has incorrectly attempted to serve me at 5 Plum Thicket Road in Bluffton SC
       29910. (I don't live at the address)
   12) Greensill has left served papers with the Occupant of 5 Plum Thicket Road.
   13) The Occupant of 5 Plum Thicket Road delivered the served papers to the correct address.
   14) I consider myself served.
   15) Greensill has incorrectly stated the word "evasive" on page 5 of your order.
   16) I have been emailing Greensills Attorneys documents and have had calls with them multiple
         times in 2020 in order to be cooperative.

In summary, its all gone and there is nothing left to SHOW CAUSE FOR.

I hope this brings this matter to a conclusion and I am available by phone or email to answer any
further questions.

Sincerely,




John George Gulbin, III
Sole Member, Jet Stream Capital
23 Plum Thicket Road
Bluffton, SC 29110
Mobile: 914-217-9451
Email: jggulbin@gmail.com
Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 4 of 14 PageID# 790




ALSTON&BIRDu,
TO:              Greensill Capital(UK)Limited

FROM:            Alston & Bird LLP


DATE:            October 14, 2014

RE:              Restructuring of Tempus Entities


        Reference is hereby made to that certain Amended and Restated Restructuring Agreement, dated
as of September 15. 2014 (the "Restructuring Agreement"), by and among Jackson River Aviation, LLC,
a Nevada limited liability company, Orion Air Group Holdings, LLC,a Nevada limited liability company.
Jet Stream Capital LLC, a Connecticut limited liability company. Early Ventures, LLC, a South Carolina
limited liability company, Benjamin Scott Terry, an individual residing in the state of Virginia, John G.
Gulbin, III, an individual residing in the state of Connecticut, the BST 2011 Irrevocable Trust, the JGG
2011 Irrevocable Trust, Joshua Paul Allen, an individual residing in the state of Arizona and Tempus
Intermediate Holdings, LLC,a Delaware limited liability company("Holdco").

       This Memorandum is being delivered in connection with that certain Legal Opinion of Alston &
Bird LLP ("A&B"), dated as of the date hereof(the "Opinion"), and delivered to Greensill Capital(UK)
Limited. The purpose of this Memorandum is to describe the restructuring of certain Tempus entities as
set forth in Sections 1.1, 1.2 and 1.3' of the Restructuring Agreement (the "Restructuring"). This
Memorandum does not contain any legal or other advice or opinions of A«&B, nor does this Memorandum
expand or otherwise alter the legal opinions set forth in the Opinion.

     I.      Pre-Restructuring Organization

       The Restructuring Agreement provides that the Restructuring will include the contribution, as of
October 1, 2014, of the following entities to Holdco, such that each becomes a wholly owned subsidiary
of Holdco:

             • Tempus Aircraft Sales & Service, LLC(NV)("TASS")
                   - Registered Office: 2215-B Renaissance Drive, Las Vegas, NV 89119
                      - EDM: XX-XXXXXXX
                      -Reg. No.: 20111570793
             • JRA Flight Solutions, LLC(NV)((Fb/a AeroFlight Solutions,"AFS")
                      - 2215-B Renaissance Drive, Las Vegas, NV 89119
                      -EDM:XX-XXXXXXX
                      -Reg. No.: 20121193553
             • Tempus Marketing and Media. LLC(NV)("TMM")
                   - 2215-B Renaissance Drive, Las Vegas, NV 89119
                      -EDM: XX-XXXXXXX
                      -Reg. No.: 20121411028
             • Tempus Flight Solutions, LLC(NV)("TFS")
"i                                                f
 To our knowledge, the transactions contemplated by Sections 1.4 and 1.5 of the Restructuring
Agreement have not been consummated.


LEGAL02/35n7637v9
Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 5 of 14 PageID# 791



Restructuring of Tempus Entities
October 14, 2014
Page 2

                       - 2215-B Renaissance Drive, Las Vegas, NY 89119
                       -EDM; XX-XXXXXXX
                       -Reg. No.: 20101824428
            • Tempus Aerospace, LLC(DE)("TAero"!
                       - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                       - EDM: XX-XXXXXXX
                       -Reg. No.: 5128017
            • Tempus Jet Centers, LLC(NY)("TJC")
                  - 2215-B Renaissance Drive, Las Yegas, NY 89119
                       - EDM: XX-XXXXXXX
                       -Reg. No.: 20101341095
            • Tempus Jet Centers II, LLC(DE)("TJC2")
                  - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                       - EDM: XX-XXXXXXX
                       - Reg. No.: 4940893
            • Tempus Jet Centers III, LLC(DE)("TJC3")
                      - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                      - EIN: XX-XXXXXXX
                      - Reg. No.: 5353344

        According to information provided by Tempus and the Restructuring Agreement, TAero has the
following direct and indirect wholly owned subsidiaries:
            • Lowcountry Trading, LLC(DE)("LCT")
                   - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                      - EDM: XX-XXXXXXX
                      - Reg. No.: 4702295
            • Lowcountry Trading II, LLC(DE)("LCT2'')
                   - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                      -EDM: XX-XXXXXXX
                      -Reg. No.: 4790581
            • Lowcountry Trading III, LLC(DE)("LCT3")
                   - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                      -EDM: XX-XXXXXXX
                      - Reg. No.: 4816402
            • Lowcountry Trading lY, LLC(DE)("LCT4")
                   - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                      - EIN: XX-XXXXXXX
                      -Reg. No..-4912190
            • Lowcountry Trading Y,LLC(DE)("LCT5")
                   - Corporation Trust Center. 1209 Orange St. Wilmington, DE 19801
                      - EDM: XX-XXXXXXX
                      -Reg. No.: 5521742
           • Lowcountry Trading YI, LLC(DE)("LCT6")



LEGAL02/35117637v9
Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 6 of 14 PageID# 792



Restructuring of Tempus Entities
October 14, 2014
Page 3

                         - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                         -EIN: XX-XXXXXXX
                         -Reg. No.: 5516728
             •     N881WT,LLC(DE)("N88i")
                         - 2711 Centerville Rd, Ste. 400 Wilmington DE 19808
                         - EIN: XX-XXXXXXX
                         -Reg. No.: 5312605

          Attached as Exhibit A is an organizational structure of Holdco showing the effect of the
Restructuring as described above.

    II.      Post-Restructuring Capitalization of Holdco

          The Restructuring Agreement provides that immediately following the Restructuring, the
capitalization of Holdco will be as follows:

                               Member                  Units          Percentage

                     Benjamin Scott Terry             445,867           44.59%


                     BST 2011 Irrevocable Trust        63,745           6.37%


                     John G. Gulbin III               420,009           42.00%

                     JGG 2011 Irrevocable Trust        63,745           6.37%


                     Early Ventures, LLC               4,563            0.46%


                     Joshua Paul Allen                 2,071            0.21%


                     Total                           1,000,000           100%




LEGAL02/35117637v9
Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 7 of 14 PageID# 793




                                    EXfflBITA

                       Post-Restructuring Organizational Chart

                                    See Attached.




  LEGAL02/35117637v9
          structure Post-Reorganization




                                       Hoidco




; TASS   \ ! AFS    \    / TMM     \     /       TFS   \ ! TAero \       /   TJC     \   /   TJC2    \   /   TJC3   \




              ;    LCT    \   /   LCT2       \    /    LCT3   \   /   LCT4   \   /   LCT5    \   /   LCT6    \


              I          \


             ! N881 \
                                                                                                                        Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 8 of 14 PageID# 794
            Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 9 of 14 PageID# 795


2014 Virginia                   Owner!s Share of income and
Sdi«duteVK-1                 Virginia Modifications and Credits
(Form 502)
Ctwclclf-
n final                  if SHORT Period Return: Beginning Osts                                ,2014; Ending Dste             .20
                              Q Owner is Partlcipaling in an individual Unified NonresidenI Return
d   Amendad Return
                        Owner Information                                                      Pass-Through Entity(PTE)InFormation
Maw                                             redmal Employer to Mb. or 8SN    Nome                                        redenl j^mpioyet 10 Numtwr

JET STREAM CAPITAL, LLC                                                          ORION AIR GROUP HOLDINGS,                   XX-XXXXXXX
                                                                                . Addnu                                      Tax YXar Smt bate

G/0 JACK GULBIN III                                                              133 WALLER MILL ROAD SUIT                   12/31/2014
nddnm                                                                            ArldriRStt

133 WALLER MILL ROAD SUITE 400
CtyorTown                                        Sttta   ZIP Code                CXyorTiMin                                Stale   ZIP Code

WILLIAMSBURG                                    VA       23185-2929              WILLIAMSBURG                              VA      23185-2989

AddHionai Owner information
    a Date Owner Acquired Interest in the PTE(MM/OD/YYYY)                                                                    08/04/2009
    b Owner's Entity Type(Enter code; see instnjciions)                                                                      OB
    c Owner's f^rtic^tion Type(Entm^ code; see instructions)                                                   -             GPT
    d Owner's Participation Percentage(Example:47.35%;see Instructions)                                                                50.00 %
    e Ainount Withheld by PTE for the Owner
    f If Owner or Entity is Exempt Pram Withholding Enter an Exemption Code(see instructions)
EMttrflNitivi er Pro Rata ineome and Oathietions See
Instrudions.
  1 Total of Taxable income Amounts                                                                                    i        -117X032 .00
  2 Total of Deductions.                                                                                            •• 2                 427 .00
  3 Tax-Exempt Interest Income                                                                                      •• 5                        .00


Allocation and Apportionment
       tnoome Allocated to VlT^ia(Owner's Share From PTE's Schedule 502A,Section 0. Line 2)                                                     .00
       income AUpcated Outside of Virginia(Owner's Share From PTE's Schedule 502A, Section 0,Line 3(e))                                         .00
       ApportkMiabie Income(Owrrer"s Share From PTE's Schedule 502A. Section 0,Line 4)                                          -1171032 .00
       Vtigmia Apportionment Percentage(From PTE's Schedule 502A,Section B,percent from Lino 1 or
       Une 2(h). or 100%).                                          -• •                                                            IGG.OO %

Virginia Additions- Owner's Share
  8 Rxed4)ate Contonnity - Depredation                                                                                8                         .00
  9 FixetWtota Conformity - Other                                                                                      9                      0 .00
 10    Netlncome Tax or Other Tax Used as a Deduction In Detemnining Taxable Income(see Instnictions).                10                        .00
 11    Interest on Munidpal or State Obfigations Other than from Virginia                                             11                        .00
 12    Other Additions(See instructions for Scheduls 502AOJ for Addition Codes.)
       Code                 Amount                           Code                    Amount
 12a                                    .00            12b[                                      .00
 12o                                     .00           12d|                                      .00
 13    ToST/Ufditions(add Unes 8-11 and12a-12d).                                                                      13                      0 .00


Wrginia Subtractions- Owner's Share
 14 (=lxed-C^ Confonnity -Depredation                                                                                 14              15251 .00
                                                                                                                      15                         .00
 15 Rxed-Dato Cortformity — Other
 16 income From Obiigatians of the United States                                                                      16                        .00
 17 Other SiAitractions(See instructions for Schedule 502ADJ for Subtr^ktion Codas.)
       Code
       ^ooe                 Amount                           Code                    Amount
 17a| I
 17ari                                   .00           17b[»rn                                   .00
 17c|         I                          .00
 18 Total Subtractions(Add LIrtes 14-16 and 17a-17d)
                                                         'td
                                                       17d                                       .00
                                                                                                                      18             :iS25i .00




\ta. Dept Of Taxation 2601024 VK-I (Rev 10/14)                        VASAD312      12/09/14



                                                                                4
            Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 10 of 14 PageID# 796


2014Vlr9inis
SelwduteW-l
P8ge2
             Owner Federal EmployBr ID ^^umber or SSN
             PTE Federal Employer ID Numbef                        27-d851*85'3»
JET STREAM CAPITAL, LLC ♦                                      ^
Virginia Tax Credits. Seethe Schedule OR instructions(Individuals)or fionp 500 Instructions(Corporations).
Nonrefundable Credita
        Stats Inoome Tax:Paid (see instructions)                                                                                                  .00
        NeighboftKJod Assistance Act CrodBt                                                                                                       .00
        Enterprise Zone Act
        Enterprise Zone ActZone Investment Tax Credit                                                                                             .00
        Reserved for future use                                                   ;                                                               .00
        Conservation TMage Equipment Credit                                                                                                       .00
        Biodiesel and Green Diesel Fuels Tax Credit                                                                                               .00
                                                                                                                                                  .00
        Precision Fwtllteer and Pesticide Application Equipment Tax Credit                                                     8
        Recyclable MatsriaisProoesairtg Equipment Cradll                                    'v- •                              9                  .00
        Rent Reduction Program Credit                                                                                          10                   00
 11 a Clean-Fuel Vehlde Credit                                                                                                 11a]               .00
 11 bVahlde Emissions Testing E<^jpm«it Credit                                         ..                                      lib]                 00
 12 Mi^ Business Faoflity Job tax Credit                                                                                       12                   00
                                                                                                                               13                 .00
 13 Clean-Fuel Vehide Job Creation Tax Credit                                      -
 14 Day^^aro Fadtity Investment Tax Credit-Only Cerryover Credit Allowed                                                       14                  .00
                                                                                                                               15                  .00
 15 Low-Income Housing Tax Credit
                                                                                                                            . 16                   ,00
 16 Agrlcultuml Best Management Practices Tax Credit,(If an individual, see Schedule CR instructions,). .
                                                                                                                            . 17                   .00
 17 Wortier Retraining Tax Credit
 iS Waste Motor Oli Burning Eqofoment Credit                                                                                • 18                   .00
                                                                                                                                                   .00
 19 Riparian Forest Buffer PfotBction for Waterways Tax Credit.                                                                19
          20 Virginia Coal and Production Incentive Tax Credit                              20                          ♦ QQ
     21 Entsf foe amount of credit asaignsd to anothar(»rty                                21                           -00
                                                                                                                               22                  .00
 22 VligWa Coal and ProdUiSloo Incentive Tax Credft availdile fof oseby owner(Suhlract Une 21 fromline 20)
 23 Historic Rehabilitation Tax Credit.                                                                                        23                  .00
 24 Land Preservation Tax Credit                                                                                               24                  .00
                                                                                                                               25                   00
 25 Qualifled Equity and Suborctinated DetX Investments Tax Credit
                                                                                                                               26                  .00
 28 CJommur^ofOpporfonityTaxCreitit.
                                                                                                                               27                  .00
  27 Green Jot» Creation Tex Credit
                                                                                                                               28                  .00
  28 Farm Wtoeries and Vineyards Tax Credit
                                                                                                                               29                  .00
  29 Intemational Trade Fadlity Tax Credit
                                                                                                                               30                  .00
  30 Port Vofome Increase Tax Credit .
                                                                                                                               31                  .00
  31 Barge ar*d Rail Usage Tax Credit                                                            -
                                                                                                                               32                  .00
  32 LwaWe Home Tax Credit
                                                                                                                                                   .00
  33 Research mdOewetoprrrerti Expenses Tax Cr««(Use Btislneti the laxpayer does rxRquairy(or a retaxtetaeoedti.)              33
  ■34 Telework Expenses Tax Credit                                                                                             ^
                                                                                                                               35                   .00
  35 Educational Improvement Scholarehips Tax CredH .
                                                                                                                               36                   .00
  36 Total Nonrafondabte Credits (Total Lines 1-19 and 22-85)

                                                                                                                               37                   ,00
         Tax Credite from Sdredule B. Line 2 of your 2014 Form 306
         Ftdl Credit Enter amount from 2014 Form 306, Line 12                                                                   38                  .00
  38
                                                                                                                                39                  .00
  39     85% Crsdit Enter amount Ifom 2014 Form 306, Line 13 .
                                                                                                                                40                  .00
  40     Total Coal Related Tax Credits aBowable this year: Add Lines 38 and 39                                     ' * *
  41     2014 CoalSeld Employment Enhancement Tax Credit earned to be used when completing your 2017                                                ,00
          return. Errter amount from your 2014 Form 306, Line 11
          Motion Ptefora Productkm Tex Credit. • • .                                                                            42                   00
   42
          Research and Devetopment Expenses Tax Credit                                                                          43                  ,00
   43
                                                                                                                                                    .00
  44 Total Refondable Credits. Add Lines 40,42 and 43                         - •                                     44                  —
  MntiM* You have received this Schedule VK-1 tiecause the above named     PTE    earned income horn Virginia
                                                                      of thePTE. A copy of this schedufe has  sources and has pawed
                                                                                                                            jhe     through to
               racaivesMrainia source Income is stfoiect to taxation by Virginia regaiwUs of state of residency
  reoul^ to tile a Vfrglrtia tax return even though you may
  SSnSielf 5>ui8^
                                                               ba a nonresidentTrKfividuBl or a trusmess domiciled outside ^^ obtained at.
  www.tax.vlrginiB.gov,     or liy caWng the Department attax804-367-8031
                                                               relum, consult a tax
                                                                           (fodivlduals) or 80^367-8037 (txishiesses).                     vasaosij iwa5n4
          Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 11 of 14 PageID# 797


2015 Virginia                   Owner's Share of income and
Schedule VK-1                Virginia Modifications and Credits
(Form »)2)
ChMkif-

n Final                   If SHORT Period Return: Beginning Date                               . 2015; Ending Date            .20

d   Amended Return            f~j Owner is Participating In an IndivlduaJ Unified Nonresident Return
                         Owner Information                                                     Pass-Through Entity(PTE)information
Nanw                                            FEINwSSN                        Name                                         FEIN

JET STREAM CAPITAL, LLC                                                         ORION AIR GROUP HOLDINGS,                    XX-XXXXXXX
aqotbsb                                                                         Address                                      Taxable Yoer End Date

C/0 JACK GUI3XN III                                                             133 WALLER MILL ROAD SUIT                    12/31/2015
                                                                                Address


133 WALLER MILL ROAD SUITE 400
CXybrTown                                       SWc   ZIP Coda                  City or Town                               state    ZIP Code


WILLIAMSBURG                                   VA     23185-2929                WILLIAMSBURG                               VA       23185-2989

AddKlonai Owner information

    a Date Owner Acquired interest in ttie PTE(MM/DD/YYYY)                                                                   08/04/200:9
    b Owner's Entity Type (Enter code; see instructions)                                                                     OB
    c Owner's Participation Type(Enter code; see instructions)                                                               gPT
    d Owner's Participation Percentage(Example; 47.35%; see instructions)                                                               50.00%
    e Amount WfithheW by PTE for ttte Owner
    f if Owr^r or Entity is Exempt From Withholding Enter an Exemption Code(see inr^ctions)
Distributive or Pro Rate Income and Deductions
See instrucik}n8.

 1 Total of Taxable Income Amounts                     ^—LlL'-4rk>s/u'                                        V '" ■ " ^            -10562 .00
 2 Total of Deductions                                       t1 .                                                     2                         .00
 3 Tax-Exempt Interest Income                                                                                         3                          00

Allocation and Apportionment
 4 Income Allocated to Virginia (Owner's Share From PTE's Schedule 502A,Section C, Line 2)                            4                          00
 5 Income Allocated Outside of Virginia (Owner's Share From PTE's Schedule 502A,Section C,Line 3(e)) . .. 5                                     .00
 6 Apportiortable Income (Owner's Share From PTE's Schedule 502A, Section C, Line 4)                                  6              -10562 .00
 7 Virginia Apportionment Percentage(From PTE's Schedule 502A, Section 6,percent from Line 1 or
   Une 2(g). or 100%)                                                                                                 7              100.00 %

Virginia Additions-Owner's Share
  8    Fixed-Date Conformity — Depreciation                                                                            8                        .00
  9    Fixed-Date Conformity - Other                                                                                   9                       0 .00
 10    Net Income Tax or Other Tax Used as a Deduction in Determining Taxable Income(see instructions)                10                        .00
 11    Interest on Munidpai or State Obligations Other than from Virginia                                             11                         00
 12    Other Additions(See instructions for Schedule 502AOJ for Addition Codes.)
       Code                Amount                      Code                      Amount
12a[^                                  ^ 12b| I                                                  .00
 12e|         I                        ^ 12d|                    I                              ^
 13 Total Additions(add Lines 8-11 and 12a-12d)                                                                       13                       0 .00


Virginia Subtractiorui — Ownar'a Shara
14 Fixed-Date Conformity — Depreciation                                                                               14              11S14 .00
15 Fixed-Date Conformity — Other                                                                                      15                        -00
16 Income From Obligations of the United States                                                                       16                        .00
 17    Other Subtractions(See Instructions for Schedute 502ADJ for Subtraction Codes.)
       Code                 Amount                     Code                       Amount
 17a                                               17b|          I                              ^
 17c                                   ^           17d|          I                               ^
 18 Total Subtractions(Add Linos 14-16 and 17a-17d)                                                                   18               11814 .00




Va. DepL Of Tfflcation 2601024 VK-1 (Rev 10/15)                      VASA0312   01/05/16
          Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 12 of 14 PageID# 798


2015 Virginia
Sehaduia VK<1
Page 2
             Owner Federal Emplc^ ID Number or SSN
             PTE Federal Employer ID Number                              XX-XXXXXXX
JET STREAM CAPITAL, LLC
VirginiaTax Credito. See the Schedule OR Instructions (Individuals)or Form 500 Instructions (Corporations).
NonrefUndabie Credits

  1    State Income Tax Paid (see instructions)                                                                                         1                06

 2     Neighborhood Assistance Act Credit                                                                                               2                .00

  3    Enterprise Zone Act General Tax Credit                                                                                           3 _              00

 4     Enterprise Zone Act Zone Investment Tax Credit                                                                                   4 ^              00

  5    Reserved for future use                                                                                                          5
 6     Conservation Tillage Equipment Credit                                                                                            8 .              .00

  7    Biodlesel and Green Diesel Fuels Tax Credit                                                                                      7                .00
  8    Precision Fertilizer and Pesticide Application Equipmerrt Tax Credit                                                             8                .00

  9    Recyclable Materials Processing Equipment Credit                                                                                 9.               ,00
 10    Rent Reduction Proyam Credit.(Expired — Only Carryover Credit Allowed)                                                           10               .00

 11 a Clean-Fuel Vehicle Credit                                                                                                         11".             ,00

 lib Vehicle Emissions Testing Equipment Credit                                                                                         111>.            .00

 12 Major Business Fadlity Job Tax Credit                                                                                               12 ,             .00

       Clean-Fuel Vehicle Job Creation Tax Credit.(Expired - Only Carryover Credit(s) Allowed)                                          13               .00
       Day-Care Facility Investment Tax Credit.(Expired—Only Carryover Credit Allowed)                                                  14               .00
       Low-Income Housing Tax Credit (Expired — Only Carryover Credit Allowed)                                                          15                00

       Agricultural Best Management Practices Tax Credit.(If an individual, see Schedule CR instnjctions.)                              16               ,00

       Worker Retraining Tax Credit                                                                                                                      .00
       Waste Motor Oil Burning Equipment Credit                                                                                         18               .00

       Riparian Forest Buffer Protection for Waterways Tax Credit                                                                   •                    .00

         20 Virgifxa Coal and Production Incentive Tax Credit                                    20                           •
         21 Enter the amount of credit assigned to another party                                  21                           »00
                                                                                                                                                          00
 22    Virginia Coal and Production Incentive Tax Credit available for use by owner (Subtract Line 21 from Line 20)                 . 22
       Historic Rehabilitation Tax Credit                                                                                             73                 .00
 23
       Land Preservation Tax Credit                                                     •*                                          . 24                  00
 24

 25    Qualified Equity and Subordinated Debt Investments Tax Credit                                                                    25               .00
                                                                                                                                                         .00
 26    Communities of Opportunity Tax Credit                                                                                            76
                                                                                                                                                          00
 27    Green Jobs Creation Tax Credit                                                                                                   77
                                                                                                                                                         ,00
 28    Farm Wineries and Vineyards Tax Credit                                                                                           78
       IntemationalTrade Facility Tax Credit .                                          *•                                              79               .00
 29
                                                                                                                                                         .00
 30    Port Volume Increase Tax Credit                                                                                                  80
 31    Barge artd Rail Usage Tax Credit                                                                                                 31               ,00
                                                                                                                                        32               ,00
 32    Livable Home Tax Credit
 33
        Researclr and Development Expenses Tax Credfl(Use IWsSne If the taxpayer does not quaHy for a relundabfecreda.)                 33               .00
                                                                                                                                        34
  34    Telework Expenses Tax Credit                                                                                          • ■                        -tM.
        Education Irrrprovement Srfiolarships Tax Credit                                                                                35               .00
  35
                                                                                                                                        36               .00
  36 Total Nonrefundabte Credits(Total Lines 1-19 and 22-35)
 Refundable Credits
  37    100% CoaHield Employment Enhancement artd/or Virginia Coal Employment and Production Incentive                                  37               .00
        Tax Credits from Schedule B,Line 2 of your 2015 Form 306
        Full Credit Enter amount from 2015 Form 306i Line 12                                                                            38               .00
  38
                                                                                                                                        39               .00
  39    85% Credit Enter amount firom 2015 Form 306, Line 13
        Total Coal Related Tax Credits allowabie this year;(Add Lines 38 and 39)                                          •             40                00
  40
  41   :M15 Coalflald Emptoymant Enhancement Tax Credit earned to be used when completing your 2018                                     41                00
        return. Enter amount from your 2015 Form 306, Line 11
                                                                                                                                        42               ,00
  42    Motion Picture Production Tax Credit
        Research and Devetopment Expenses Tax Credit                                                                                    43                00
  43
                                                                                                                                         44              .00
        Total Refundable Credits.(Add Lines 40.42 and 43)
 Notice: You have received this Schedule VK-1 because the above named PTE earned income fr^
 you a portion of that Virginia source income based on your ownership of the^PTE. A ^y of this
 ^^one who receives Virginia source income is subject to taxation by Viiglnia iwardless of state^                                            v^^inS^T^
 rerSed to file a Virginia tax return even though you may be a nonresident individual or a
 ^ermlne'if you are required to ftie a Virginia income tax return, consult a tax professional, Infcxm^ and forms may be obtained at
 www.tax.virglnia.gov, or by catling the Department at 804-367-8031 (individuals)or 804-367-8037(businesses).                       vasaosiz oi/osne
          Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 13 of 14 PageID# 799


2016 Virginia                     Owner's Share of Income and
Schedule VK-1                  Virginia Modifications and Credits
(Form 502)                                                                          ♦



B Final
Check if -
                             If SHORT Period Return: Beginning Date                            , 2016; Ending Date
                                |~| Owner is Participating in an Individuai Unified Nonresident Return
                                                                                                                               ,20

      Amended Return

                           Owner Information                                                   Pass-Through Entity(PTE)Information
Name                                               FEIN or SSN                  Name                                        FEIN


JET STREAM CAPITAL, LLC                                                         ORION AIR GROUP HOLDINGS,                   XX-XXXXXXX
Address                                                                         Address                                     Taxable Year End Date


C/0 JACK GULBIN III                                                             471 McLAWS CIRCLE, STE A                    12/31/2016
Address                                                                         Address


133 WALLER MILL ROAD SUITE 400
City or Town                 stale                       ZIP Code               City or Town                              state    ZIP Code


WILLIAMSBURG                                      VA     23185-2929             WILLIAMSBURG                              VA       23185-6317


Additional Owner Information

      a Date Owner Acquired Interest in the PTE(MM/DD/YYYY)                •                                                08/04/2009
      b Owner's Entity Type (Enter code; see instructions)                                                                  OB
      c Owner's Participation Type (Enter code; see instructions)                                                           GPT
      d Owner's Participation Percentage (Example; 47.35%; see instructions)                                                           50.00 %
      e Amount Withheld by PTE for the Owner
      f if Owner or Entity is Exempt From Withholding Enter an Exemption Code (see instructions).
                                                                                    isiruciions;.      ■    .. . .

Distributive or Pro Rata Income and Deductions
See instructions.

  1    Total of Taxable income Amounts                                                                                                        0 .00

 2     Totai of Deductions                                                                                                                      00

 3 Tax-Exempt Interest Income . . .

Allocation and Apportionment                              —         {\0
 4      Income Allocated to Virginia (Owner's Share From PTE's Schedule 502A, Section C, Line 2)                     4                          00

 5      income Allocated Outside of Virginia (Owner's Share From PTE's Schedule 502A, Section C, Line 3(e)) . . .    5                          00

 6      Apportionabie Income (Owner's Share From PTE's Schedule 502A, Section C, Line 4)                             6                        0 .00
 7      Virginia Apportionment Percentage(From PTE's Schedule 502A, Section B, percent from Line 1 or
        Line 2(g). or 100%)                                                                                          7              100.00 %

Virginia Additions — Owner's Share
 8      Fixed-Date Confomnity — Depreciation                                                                          8                         00

 9      Fixed-Date Conformity — Other                                                                                 9                       0 .00

 10     Net Income Tax or Other Tax Used as a Deduction in Determining Taxable Income (see instructions)             10                        .00

 11     interest on Municipal or State Obligations Other than from Virginia                                          11                         00

 12     Other Additions(See Instructions for Schedule 502ADJ for Addition Codes.)
        Code                  Amount                         Code                Amount
 12a                                        00         12b                                        00
 12c
       B                                    00
 13 Total Additions(add Lines 8-11 and 12a-12d)
                                                       12d                                        00
                                                                                                                     13                       0 .00


Virginia Subtractions — Owner's Share
 14     Fixed-Date Conformity — Depreciation                                                                         14                6284 .00

 15     Fixed-Date Conformity — Other                                                                                15                             00

 16     Income From Obligations of the United States                                                                 16                             00
 17     Other Subtractions(See instructions for Schedule 502ADJ for Subtraction Codes.)
        Code                  Amount                         Code                Amount
 17a                                        00         17b                                        00
 17c
       B                                    00
 18 Total Subtractions.(Add Lines 14-16 and 17a-17d)
                                                       17d                                        00

                                                                                                                     18                 6284 .00




Va. Dept. Of Taxation 2601024 Rev. 09/16                             VASA0312   10/11/16
          Case 4:17-cv-00127-LRL Document 78 Filed 09/30/20 Page 14 of 14 PageID# 800


2016 Virginia
Schedule VK-1

Page 2
              Owner Federal Employer ID Number or SSN
             , PTE Federal Employer ID Number                            XX-XXXXXXX
JET STREAM CAPITAL, LLC
Virginia Tax Credits. See the Schedule OR Instructions (Individuals) or Form 500 Instructions (Corporations).
Nonrefundabie Credits
  1    State Income Tax Paid (see instructions)                                                                                     1                   00

  2    Neighborhood Assistance Act Credit                                                                                           2                   00

  3    Enterprise Zone Act General Tax Credit                                                                                       3
 4     Enterprise Zone Act Zone Investment Tax Credit                                                                               4               .00

  5    RESERVED FOR FUTURE USE                                                                                                      5                   00

  6    Conservation Tillage Equipment Credit                                                                                        6               .00

  7    Biodiesel and Green Diesel Fuels Tax Credit . . .                                                                            7               .00

  a    Precision Fertilizer and Pesticide Application Equiprnent Tax Credit                                                         8                   00

  9    Recyclable Materials Processing Equipment Credit                                                                             9 .                 00

       RESERVED FOR FUTURE USE                                                                                                      10 .            .00
 10
 11 a Clean-Fuel Vehicle Credit(Only Carryover Credit Allowed)                                                                      11a.            .00

                                                                                                                                                    .00
 11b Vehicle Emissions Testing Equipment Credit                                                                                     11b
 12 Major Business Facility Job Tax Credit                                                                                          12 ,
 13 Clean-Fuel Vehicle Job Creation Tax Credit.(Expired - Only Carryover Credit(s) Allowed)                                         13              .00

 14 Day-Care Facility Investment Tax Credit.(Expired December 31, 2013- Only Carryover Credit Allowed) . . . 14                                         00
                                                                                                                                                    .00
 15 RESERVED FOR FUTURE USE                                                                                                         15
 16    Agricultural Best Management Practices Tax Credit.(If an individual, see Schedule CR instructions)                           16              .00

 17    Worker Retraining Tax Credit                                                                                                 17 ,            .00

       Waste Motor Oil Burning Equipment Credit                                                                                     18                  00
 18

 19    Riparian Forest Buffer Protection for Waterways Tax Credit                                                                   19              .00

      20 Virginia Coal and Production                                                       21 Enter the amount of credit
          Incentive Tax Credit                 20                                   GO           assigned to another party     21              00

                                                                                                                                                    .00
 22    Virginia Coal and Production Incentive Tax Credit available for use by owner (Subtract Line 21 from Line 20)                 22
                                                                                                                                                    .00
 23    Historic Rehabilitation Tax Credit                                                                                           23
                                                                                                                                                    .00
 24    Land Preservation Tax Credit                                                                                                 24
       Qualified Equity and Subordinated Debt Investments Tax Credit                                                                25                  00
 25
 26    Communities of Opportunity Tax Credit                                                                                        26              JQO.
       Green Jobs Creation Tax Credit                                                                                               27                  00
 27
                                                                                                                                                        00
 28    Farm Wineries and Vineyards Tax Credit                                                                                       28
       International Trade Facility Tax Credit                                                                                      29              .00
 29
                                                                                                                                                    .00
 30    Port Volume Increase Tax Credit                                                                                              80
                                                                                                                                                        00
 31    Barge and Rail Usage Tax Credit                                                                                              81
        Livable Home Tax Credit                                                                                                     82                  00
 32
 33     Research and Development Expenses Tax Credt(Use this line if the taxpayer does not qualify for a refundable credit.)        33              .00

 34     Telework Expenses Tax Credrt                                                                                                84              .00

        Education Improvement Scholarships Tax Credit                                                                               85              .00
 35
 36     Major Research and Development Expenses Tax Credit                                                                          36              .00

 37     Food Crop Donation Tax Credit                                                                                               87                  00

 38     Total Nonrefundabie Credits.(Total Lines 1-19 and 22-37) • • •                                                              88                  00
Refundable Credits
 39 100% Coalfield Employment Enhancement and/or Virginia Coal Employment and Production Incentive
    Tax Credits from Scfiedule B, Line 2 of your 2016 Form 306                                                                      39
 40 Full Credit: Enter amount from 2016 Form 306, Line 12                                                                           ^8                  00
                                                                                                                                                        00
 41 85% Credit: Enter amount from 2016 Form 306, Line 13                                                                            ^1
                                                                                                                                                    .00
 42     Total Coal Related Tax Credits allowable this year:(Add Lines 40 and 41)                                                    42
 43     2016 Coalfield Employment Enhancement Tax Credit earned to be used when completing your 2019
        return. Enter amount from your 2016 Form 306, Line 11                                                                       43                  00
                                                                                                                                                    .00
 44     Motion Picture Production Tax Credit                                                                                        ^
 45     Research and Development Expenses Tax Credit                                                                                '*5                 00
                                                                                                                                                        00
 46     Total Refundable Credits.(Add Lines 42, 44, and 45)                                                                         ^8
 Notice: You have received this Schedule VK-1 because the above named PTE earned income from Virainia sources and tias passed through to
 you a portion of that Virginia source income based on your ownership of the PTE. A copy of this schedule has been filed with the Department.
 Everyone who receives Virginia source income is subject to taxation by Virginia regardless of state of residency or domicile. You may be
 required to file a Virginia tax return even though you may be a nonresident individual or a business domiciled outside of Virginia. To
 determine if you are required to file a Virginia income tax return, consult a tax professional. Information and forms may be obtained at
 wvvw.tax.virginia.gov, or by calling the Department at(804) 367-8031 (individuals) or(804)367-8037(businesses).                           vasao312 i
